UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4095


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE LAMONT JENKINS, a/k/a Twin,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00487-NCT-1)


Submitted:   November 30, 2015            Decided:   January 15, 2016


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Joanna G. McFadden,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermaine Lamont Jenkins pled guilty to conspiracy to commit

bank fraud, 18 U.S.C. § 1349 (2012), and aggravated identity

theft,   18    U.S.C.       § 1028A(a)(1)       (2012).         The     district   court

sentenced Jenkins to a total of 154 months’ imprisonment.                               He

now appeals, raising three issues related to the calculation of

his sentence.        We affirm.

      Jenkins contends that the district court clearly erred in

applying   a       four-level      sentencing     enhancement         for   leadership,

pursuant to U.S. Sentencing Guidelines Manual § 3B1.1(a) (U.S.

Sentencing Comm’n 2013), and a two-level sentencing enhancement

for   obstruction          of   justice,   pursuant        to    USSG    § 3C1.1.        A

district court’s factual findings at sentencing are reviewed for

clear error.        United States v. Andrews, __ F.3d __, __, 2015 WL
6575671,      at     *4     (4th   Cir.    Oct.      30,    2015)       (No.   14-4422)

(obstruction-of-justice enhancement); United States v. Steffen,

741 F.3d 411, 414 (4th Cir. 2013) (leadership enhancement).                            Our

review of the record reveals no clear error by the district

court in these determinations.                  Accordingly, the enhancements

were proper.

      Jenkins       also    asserts    that    the    district        court    erred   in

denying him a three-level downward adjustment for acceptance of

responsibility, pursuant to USSG § 3E1.1.                       Absent extraordinary

circumstances, a defendant is ineligible for the acceptance-of-

                                           2
responsibility        adjustment    when    he     receives      an   obstruction-of-

justice       enhancement.         USSG    § 3E1.1       cmt.     n.4;    see     United

States v. Knight, 606 F.3d 171, 175 (4th Cir. 2010).                             Jenkins

fails    to    establish      extraordinary        circumstances         warranting    a

reduction.       See United States v. Hudson, 272 F.3d 260, 263-64

(4th    Cir.    2001)    (assigning       burden    to   defendant).         Thus,    we

conclude that the district court did not clearly err in denying

the reduction.          See United States v. Burns, 781 F.3d 688, 692

(4th Cir.) (stating standard of review), cert. denied, 135 S.

Ct. 2872 (2015).

       Accordingly, we affirm the district court’s judgment.                          We

dispense       with    oral   argument      because        the    facts    and    legal

contentions      are    adequately    presented       in    the   materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           3